Rule nisi was granted in the above entitled cause upon the petition of Robert H. Anderson as acting chairman of the State Board of Law Examiners, et als., for writ of prohibition, which petition, inter alia, alleged that H. M. Shaw had applied for and sued out alternative writ of mandamus before the Circuit Judge of the Second Circiut, commanding said Board to permit him to stand the examination to be held in Tallahassee on February 15, 1926, and had said writ served when said Board was in session holding an examination of applicants for admission to the Bar. Rule nisi was granted by this court addressed to the Circuit Judge issuing the alternative writ of mandamus and to the petitioner, H. M. Shaw, in whose behalf the same had been issued. Subsequently, suggestion of the death of the respondent, H. M. Shaw, has been filed in this court, which makes it necessary that the rule nisi be discharged and the proceedings dismissed.
Rule nisi discharged and proceedings dismissed.
BROWN, C. J., AND WHITFIELD, ELLIS, TERRELL AND BUFORD, J. J., concur. *Page 1026